           Case 1:17-cr-00578-VEC Document 29 Filed 09/13/21 Page 1 of 2
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 9/13/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :    17-CR-578 (VEC)
                 -against-                                    :
                                                              :        ORDER
 RAFAEL MONTERO,                                              :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 18, 2020, a Violation of Supervised Release for Mr. Montero

was submitted to the Court.

       WHEREAS on April 1, 2021, the Court ordered Mr. Montero, inter alia, to make a $100

payment towards his special assessment.

       WHEREAS on June 11, 2021, after Mr. Montero’s noncompliance, the Court again

ordered Mr. Montero to make a $100 payment toward his special assessment.

       WHEREAS a violation of supervised release hearing was held on August 31, 2021, as a

result of which Mr. Montero was ordered to pay $100 toward his special assessment by

September 3, 2021.

       WHEREAS Mr. Montero failed to pay the $100 special assessment by September 3, 2021

and was directed, no later than September 10, 2021, to explain why he failed to do so and to

show cause why the Court should not schedule a hearing and revoke his term of supervised

release based on the failure to pay.

       WHEREAS, on September 10, 2021, Mr. Montero’s counsel submitted a letter to the

Court indicating that he did “not have any pertinent information to provide regarding Mr.

Montero’s failure to pay the $100 assessment.”
          Case 1:17-cr-00578-VEC Document 29 Filed 09/13/21 Page 2 of 2




        IT IS HEREBY ORDERED THAT: A violation of supervised release hearing will be

held on September 20, 2021 at 11:00 a.m. The hearing will be held in person in Courtroom 443

of the Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York,

New York 10007. Members of the public may attend the hearing by dialing (888) 363-4749,

using the access code 3121171 and the security code 0578. Any recording of the hearing is

strictly prohibited.

        The parties are reminded that, per the SDNY COVID-19 Courthouse Entry Program, any

person who appears at any SDNY courthouse must complete a questionnaire and have his or her

temperature taken. Please see the enclosed instructions. Completing the questionnaire ahead of

time will save time and effort upon entry. Only those individuals who meet the entry

requirements established by the questionnaire will be permitted entry. Please contact chambers

promptly if you or your client do not meet the requirements. Finally, any person who appears at

any SDNY courthouse must comply with Standing Order M10-468 (21-MC-164), which further

pertains to courthouse entry.

SO ORDERED.
                                                      _________________________________
Date: September 13, 2021                              VALERIE CAPRONI
      New York, NY                                    United States District Judge




                                             2 of 2
